TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00706-CR


Ervin Sorrells, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024139, HONORABLE FRED A. MOORE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Ervin Sorrells seeks to appeal from a judgment of conviction for aggravated sexual
assault.  Sentence was imposed on July 23, 2002.  There was no motion for new trial.  The deadline
for perfecting appeal was therefore August 22, 2002.  Tex. R. App. P. 26.2(a)(1).  A pro se notice
of appeal was filed on September 5, 2002.  No extension of time for filing notice of appeal was
requested.  Tex. R. App. P. 26.3.  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.
App. 1996).

The appeal is dismissed.


  
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear 
Dismissed for Want of Jurisdiction
Filed:   January 16, 2003
Do Not Publish